Title: 9th.
From: Adams, John Quincy
To: 


       Walk’d into Paris in the morning, to the Marquis de la Fayette’s; to go with him to Mr. Jefferson’s upon the subject, of the Importation of our whale oil, into this Country. I was told the Marquis was gone out of Town, on horseback. Call’d upon Mr. Williamos and from thence went to Mr. Jefferson’s, where I waited till past noon for the Marquis, but, as he did not come then, I walk’d back again to Auteuil: was very much fatigued as it was exceeding warm. All the family, but myself dined at the Marquis’s, and did not return till late in the evening.
      